In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00097-CR



         STEVEN MARLIN SCHADE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 76th District Court
                 Camp County, Texas
              Trial Court No. CF-14-1377




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
       Steven Marlin Schade pled guilty to, and was convicted of, the offense of aggravated

robbery. Schade’s resulting sentence of twenty years’ incarceration was imposed March 17, 2014,

and Schade did not file a motion for new trial. Schade filed his notice of appeal June 2, 2015. The

issue before us is whether Schade properly invoked this Court’s jurisdiction by timely perfecting

his appeal. Because we find that Schade’s notice of appeal was not timely filed and because he

waived his right of appeal, we conclude that we are without jurisdiction to hear the appeal.

       A timely filed notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A criminal defendant’s notice of appeal is

timely if filed within thirty days after the date sentence is imposed or suspended or, if the defendant

timely files a motion for new trial, within ninety days after the date sentence is imposed. TEX. R.

APP. P. 26.2(a); Olivo, 918 S.W.2d at 522.

       In this case, the deadline for filing a notice of appeal was April 16, 2014. See TEX. R. APP.

P. 26.2(a)(2). The notice of appeal in this matter was filed well after that deadline; it is therefore

untimely.

       Even if Schade’s notice of appeal had been timely filed, we nevertheless would not have

jurisdiction over this appeal. In a plea agreement in this case, Schade waived any right of appeal

he might have had. The Texas Legislature has granted a very limited right of appeal in such cases.

       In a plea-bargain case—that is, a case in which a defendant’s plea was guilty or
       nolo contendere and the punishment did not exceed the punishment recommended
       by the prosecutor and agreed to by the defendant—a defendant may appeal only:
               (A)      those matters that were raised by written motion filed and ruled on
       before trial, or
               (B)      after getting the trial court’s permission to appeal.

                                                  2
TEX. R. APP. P. 25.2(a)(2). Further, this Court is required to dismiss an appeal if, as in this case,

the trial court’s certification indicates that there is no right of appeal. See TEX. R. APP. P. 25.2(d).

Because this was a plea-bargain case in which the assessed punishment did not exceed the agreed-

on punishment recommendation and the trial court did not give permission for an appeal, Schade

did not have a right of appeal from his conviction. See id.

        By letter dated July 8, 2015, we notified Schade of these potential defects in our jurisdiction

and afforded him an opportunity to respond. Schade filed a response in which he claims that the

trial court gave him permission to appeal in compliance with Rule 25.2(a)(2)(B) of the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 25.2(a)(2)(B). However, the trial court’s certification

in this case indicates there is no right of appeal.

        In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         August 24, 2015
Date Decided:           August 25, 2015

Do Not Publish




                                                      3